IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 00-11185
                           Summary Calendar


ELOY CARRANZA,

                                           Petitioner-Appellant,
versus

ANTHONY MEDELLIN, Etc; ET AL.,

                                           Respondents,

ANTHONY MEDELLIN, Warden, BSCC Airpark Unit,

                                         Respondent-Appellee.
                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:00-CV-102
                       --------------------
                           April 4, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eloy Carranza, federal prisoner # 06541-051, appeals the

denial of his 28 U.S.C. § 2241 federal habeas petition, arguing

that the district court abused its discretion in dismissing his

petition for failure to exhaust his administrative remedies and

that the district court erred in dismissing his claim without

considering his due process, equal protection, and ex post facto

claims.   Because Carranza did not follow the proper procedures

for requesting administrative relief, he has not shown that the

district court abused its discretion in dismissing his petition

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-11185
                               -2-
for failure to exhaust his administrative remedies.   See Fuller

v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).   However, because the

district court dismissed the action for the reasons stated in the

respondent’s motion to dismiss, which addressed both failure to

exhaust and the merits of Carranza’s claims, we will address the

merits of Carranza’s claims.

     The Bureau of Prisons (BOP) did not violate Carranza’s due

process or equal protection rights in denying him a 12-month

sentence reduction after his completion of a residential drug

treatment program because 18 U.S.C. § 3621(e)(2)(B) contains

discretionary language; the BOP’s regulation expressly provides

that inmates subject to Immigration and Naturalization Service

(INS) detainers are ineligible for such a sentence reduction; and

the BOP’s exclusion of INS detainees from the community-based

portion of the program is rationally related to the legitimate

governmental interest of preventing INS detainees from fleeing.

See Rublee v. Fleming, 160 F.3d 213, 217 (5th Cir. 1998).     The

BOP did not violate Carranza’s rights under the Ex Post Facto

Clause by placing the INS detainer against him after he had

completed the drug program because the INS detainer is not a law

which retroactively placed him at risk of increased punishment

for his conspiracy offense, and the BOP’s determination that he

was not eligible for the community-based portion of the drug

program did not make his sentence more onerous than it was under

the law in effect at the time he committed the conspiracy

offense.   See Warren v. Miles, 230 F.3d 688, 692-93 (5th Cir.

2000).   The district court did not err in dismissing his petition
                          No. 00-11185
                               -3-
without conducting an evidentiary hearing because the record was

sufficient to resolve Carranza’s claims.     See Lawrence v.

Lensing, 42 F.3d 255, 259 (5th Cir. 1994).

     AFFIRMED.